Case: 21-2130   Document: 34     Page: 1   Filed: 04/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 BERND SCHAEFERS,
                   Plaintiff-Appellant

                            v.

 BLIZZARD ENERGY INC., FRANZISKA SHEPARD,
             Defendants-Appellees

                       DOES 1-5,
                       Defendant
                 ______________________

                       2021-2130
                 ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 2:20-cv-10710-RGK-
 AS, Judge R. Gary Klausner.
                  ______________________

                 Decided: April 22, 2022
                 ______________________

    BERND SCHAEFERS, Cambria, CA, pro se.

    PETER S. VEREGGE, Cislo & Thomas LLP, Los Angeles,
 CA, for defendants-appellees.
                 ______________________
Case: 21-2130     Document: 34     Page: 2    Filed: 04/22/2022




 2                         SCHAEFERS   v. BLIZZARD ENERGY INC.



     Before MOORE, Chief Judge, NEWMAN and HUGHES,
                     Circuit Judges.
 PER CURIAM.
     Bernd Schaefers appeals a decision of the United
 States District Court for the Central District of California
 dismissing Mr. Schaefers’ complaint for failure to state a
 claim upon which relief can be granted. We affirm.
                        BACKGROUND
     Mr. Schaefers sued Blizzard Energy, Inc. and Fran-
 ziska Shepard in the Central District of California, accus-
 ing them of failing “to include [him] and his colleagues . . .
 as co-inventors” on certain patents. Appx10. 1 The defend-
 ants moved to dismiss Mr. Schaefers’ complaint under Fed-
 eral Rule of Civil Procedure 12(b)(6). They argued, inter
 alia, that Mr. Schaefers failed to plead sufficient factual
 allegations to state a plausible claim of inventorship.
 Appx123–25. The district court granted the motion and
 dismissed the complaint. Mr. Schaefers appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We apply regional circuit law in reviewing an order
 granting a motion to dismiss for failure to state a claim un-
 der Rule 12(b)(6). Bot M8 LLC v. Sony Corp. of Am., 4 F.4th
 1342, 1353 (Fed. Cir. 2021). The Ninth Circuit reviews
 such orders de novo, accepting all factual allegations in the
 complaint as true and construing the pleadings in the light
 most favorable to the nonmovant. Id. (citing Knievel v.
 ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005)).




     1   The complaint further alleged patent and copyright
 infringement, but Mr. Schaefers does not appeal the dis-
 missal of those claims.
Case: 21-2130     Document: 34     Page: 3    Filed: 04/22/2022




 SCHAEFERS   v. BLIZZARD ENERGY INC.                         3



     Mr. Schaefers first argues his complaint adequately
 stated a correction of inventorship claim. “Section 256 [of
 the Patent Act] creates a cause of action in the district
 courts for correction of non-joinder of an inventor on a pa-
 tent.” Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352,
 1358 (Fed. Cir. 2004). “[A] person is a joint inventor only
 if he contributes to the conception of the claimed inven-
 tion.” Id. at 1359 (citation omitted). Mr. Schaefers con-
 tends the patents in question “were granted to Appellees
 under fraudulent circumstances in which the Appellant[’]s
 description of invention was used without attribution . . .
 or acknowledging the Appellant to be the inventor or co-
 inventor.” Appellant’s Informal Br. 4. Mr. Schaefers does
 not, however, explain how his “description of invention”
 contributed to the invention’s conception, nor does he point
 to any well-pleaded factual allegations on this issue. Ac-
 cordingly, we discern no error in the district court’s dismis-
 sal of Mr. Schaefers’ correction of inventorship claim.
     Mr. Schaefers next argues he has “a viable cause of ac-
 tion for fraudulent conversion” of the patents and for “a
 conspiracy to restrain trade” under the Sherman Act. Id.
 Because Mr. Schaefers did not raise these claims in his
 complaint, see Appx10–12, we will not consider them on ap-
 peal. 2
      Finally, Mr. Schaefers argues he was “entitled to
 amend his Complaint to allege fraud” and that the district
 court erred by not considering his “right to amend.” Appel-
 lant’s Informal Br. 2. A party “may amend its pleading
 once as a matter of course within (A) 21 days after serving
 it, or (B) . . . 21 days after service of a motion under Rule
 12(b).” Fed. R. Civ. P. 15(a)(1). Outside of this timeframe,
 a party has no “right to amend.” He must instead obtain


     2    The complaint’s caption alludes to claims of conver-
 sion, Appx5, but they do not appear anywhere in the body
 of the complaint.
Case: 21-2130    Document: 34      Page: 4   Filed: 04/22/2022




 4                        SCHAEFERS   v. BLIZZARD ENERGY INC.



 “the opposing party’s written consent or the court’s leave.”
 Fed. R. Civ. P. 15(a)(2). Mr. Schaefers does not allege that
 he sought to amend his complaint within the allowable
 time. Accordingly, the district court did not err.
                        CONCLUSION
     Because the district court correctly dismissed Mr.
 Schaefers’ complaint for failure to state a claim upon which
 relief can be granted, we affirm.
                        AFFIRMED
                           COSTS
 No costs.